Title: To Thomas Jefferson from James Monroe, 18 August 1823
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
Augt 18. 1823.
The inclosed letters from mr Appleton & genl Dearborn, will give you our latest intelligence from Cadiz & Lisbon, which you will find of a very gloomy & discouraging nature. After perusing them, be so kind as to enclose them to Mr Madison, with a request that he return them to me.Our accounts from So America, & Mexico, indicate, that those people must undergo great difficulties before they can attain a firm establishment, on a republican basis. The great defect is the ignorance of the people, by means whereof, they are made, in the hands of military adventurers, & priests, the instruments of their own destruction. Time, however, with some internal convulsions, and the form of our example, will gradually mature them, for the great trust deposited in their hands.I hope to see you in Albemarle in a few weeks, in good health.with great respect & sincere regard dear sir yoursJames Monroe